Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 04/30/2021 is acknowledged.  The traversal is on the ground(s) that the common technical feature of the cells being folded before being stacked makes a contribution over the prior art (Cho US 2019/0237797 A1 - referred to as "Cho '797" herein) cited in the Restriction Requirement dated 03/02/2021. 
This is not found persuasive because invention Group II is directed to a product, and thereby folding before stacking is a product-by-process limitation which does not hold patentable weight if the resultant structure is the same (which is the case as evidenced by citations to the prior art, Cho ‘797,  in the restriction requirement). See MPEP 2113. 
prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/30/2021.
Claims 1-9, directed to elected Group I, are examined on their merits within this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2019, 09/10/2020, and 02/03/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0338509 A1, as cited in the IDS dated 02/03/2021 - referred to as "Cho '509" herein) in view of Cho et al. (US 2019/0237797 A1, as cited in the IDS dated 09/10/2020 and Office Action dated 03/02/2021 - referred to herein as "Cho '797").
Regarding claim 1 and claim 9, Cho ‘509 teaches a method for manufacturing a secondary battery which comprises manufacturing of an electrode assembly (manufacturing method for rechargeable battery including electrode assembly, Cho ‘509 Abstract), the method comprising: 
interposing a plurality of first electrodes (first 1st first electrode plate 11 and second 1st electrode plate 12, Cho ‘509 [0084] and Fig. 6) between two separators (separators 31 and 32, Cho ‘509 [0082] and Fig. 6) the first electrodes being spaced apart from each other along inner surfaces of the separators (spaced-apart regions AR1 and AR2, Cho ‘509 [0083] and Fig. 6);
stacking a second electrode on an outer surface of one of the two separators (2nd electrode 22 on outer surface of separator 32, Cho ‘509 [0085] and Fig. 6) adjacent to sides of every other one of the first electrodes (22 is only stacked in region AR2, not AR1, Cho ‘509 [0085] and Fig. 6), 
each of the every other one of the first electrodes, the respective one of the second electrode adjacent thereto, and first corresponding portions of the two separators forming a respective bi-cell (bi-cell shown at right in Cho ‘509 Fig. 6 in region AR2), and
each of remaining ones of the first electrodes and second corresponding portions of the two separators forming a respective half-cell (half-cell shown at left in Cho ‘509 Fig. 6 region AR1);
folding each of the unit cells so that the respective bi-cell and the respective half-cell are stacked with one another (folding at centerline between AR1 and AR2 forms unit cell 61, Cho ‘509 [0086-0087] and Figs. 7); and
stacking a plurality of the folded unit cells with one another to form the electrode assembly (electrode assembly 6 formed of stacked unit cells 61, Cho ‘509 [0039-0041, 0080] and Fig. 5).

Cho ‘509 fails to explicitly teach within the same embodiment that a “plurality of second electrodes” are stacked adjacent to both “top and bottom sides”, and Cho ‘509 fails to teach cutting the stack into a plurality of unit cells, each of the unit cells 
Cho ‘509 does teach in [0064-0070] and Fig. 2 an embodiment of a unit cell 1 in which it is possible to stack a plurality of second electrode plates 21 and 22 on both bottom and top sides of separators 31 and 32’s outer surfaces, adjacent to first electrodes 11 and 12. Cho ‘509 teaches in [0070] that disposal for first and second electrode plates in such a way is beneficial to easily align the separators during manufacturing. These unit cells 1 are also used alongside unit cell 61 within the completed assembly stack 6 as shown in Cho ‘509. However, Cho ‘509 does not teach the continuous manufacturing of the first electrode plates between separators in such a way that a plurality of alternating sandwiched first electrodes additionally include a plurality of second electrodes on the separator exterior surfaces.

Cho ‘797, which is analogous in the art of stacked and folded electrode assemblies, teaches stacking a plurality of second electrodes (second electrode plate 50 with upper and lower coating portions 51 and 52, Cho ‘797 [0061, 0086] and Fig. 4A) on outer surfaces of the two separators (first and second separators 20 and 30, Cho ‘797 [0060] and Fi. 4A) adjacent to top and bottom sides (upper and lower second electrode coatings 51 and 52, Cho ‘797 [0086] and Fig. 4A) of every other one of the first electrodes (second electrode plates 50 spaced at alternating intervals along first electrode plate 40 at outer surfaces of separators 20/30, Cho ‘797 Fig. 4A). The layered electrodes are then stacked along intervals corresponding to half-cells (the portions with only first electrode and separators) and bi-cells (the portions further including upper and 
The simple substitution of one known element for another (i.e., the dual second electrodes stacked on the separators surrounding the first electrode as taught by Cho ‘797 for that of Cho ‘509) is likely to be obvious when predictable results are achieved (i.e., functional folded unit cells with proper alternating first/second electrode in the resultant stack); see MPEP 2143(B). Additionally, the mere rearrangement of parts and mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art; see MPEP 2144.04. Thus, a person with ordinary skill in the art would have found it obvious to duplicate and/or rearrange the second electrodes of Cho ‘509 as needed in such a way to achieve a desirably functional design, resulting in alternating first/second electrodes within each folded unit cell and within the stacked electrode assembly (since it is known in the art as conventional to have alternating positive/negative electrodes within a stack to achieve an operational battery).

Regarding the cutting of the electrodes/separators laminate into unit cells before folding, Cho ‘509 is silent toward this specific step; however, Cho ‘509 does show in Fig. 7 that each folded unit cell within the stacked assembly has cut edges. Thus, it would have been inferred by a person with ordinary skill in the art that some cutting technique would have necessarily been applied at some point during the manufacturing process to achieve individual-length unit cells (as shown in Cho ‘509 Fig. 6) before folding. Furthermore, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04); thus, a 
Additionally, Cho ‘797 teaches in [0017] that first and second electrode plates can be cut to predefined lengths as required to meet design constraints for individual unit cells to be folded and stacked. Cho ‘797 [0096-0097] and Fig. 6B teaches a method and apparatus for carrying out such cutting. A person with ordinary skill in the art would have found it obvious to employ this cutting technique from Cho ‘797 to achieve the individual-length unit cells of Cho ‘509 since Cho ‘509 is silent regarding how the laminate is cut.

Therefore, all limitations of instant claims 1 and 9 are rendered obvious over Cho ‘509 as modified by Cho ‘797.

Regarding claim 6, modified Cho ‘509 teaches the limitations of claim 1 above and teaches wherein, when the folded unit cells are stacked with one another, folding parts of each of the unit cells that are portions folded by connecting the respective bi-cell to the respective half-cell (folding part between half-cell AR1 and bi-cell AR2 is shown at right of Cho ‘509 Fig. 7) are aligned with one another in a vertical direction of 

Regarding claim 7, modified Cho ‘509 teaches the limitations of claim 1 above but fails to explicitly teach when the folded unit cells are stacked with one another, a folding part of each of a first half of the unit cells faces in a first lateral direction, and a folding part of each of a second half of the unit cells faces in a second lateral direction, the first half of the unit cells being interleaved with the second half of the unit cells in the stacked electrode assembly, each folding part being a portion folded by connecting the respective bi-cell to the respective half-cell in the respective unit cell. (Examiner notes that this is a different embodiment than claim 6.)
Cho ‘509 teaches a folding part between half-cell AR1 and bi-cell AR2, as shown at the right of Fig. 7. Cho ‘509 teaches in [0014-0015] the stacking of unit cells to form a stacked electrode assembly and teaches in [0136] that the embodiments (as shown in Figs. 1 and 5, for example) can be subject to modification. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP 2144.04). Thus, a person with ordinary skill in the art would have found it obvious to orient the unit cells of modified Cho ‘509 in such a way that met their design requirements in terms of spatial dimensions of the electrode assembly and polarity of connections between the unit cells within the stack.
Thus, the limitation of instant claim 7 is rendered obvious. 

Regarding claim 8, modified Cho ‘509 teaches the limitations of claim 1 above wherein each of the first electrodes of each of the unit cells has an area equal to or greater than that of each of the second electrodes of each of the unit cells (Cho ‘509 Figs. 6-7 show a larger side-view width of first electrodes 11/12 versus that of second electrode 22, which corresponds to a greater cross-sectional area since the electrodes are plate-shaped per Cho ‘509 [0009]), and each of the first electrodes is a negative electrode, and each of the second electrodes is a positive electrode (first electrode 10 is negative and second electrode 20 is positive, Cho ‘509 [0064, 0088]).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho '509 and Cho '797 as applied to claim 1 above, and further in view of Ko et al. (US 2014/0363727 A1).
Regarding claim 2, modified Cho ‘509 teaches the limitations of claim 1 above but fails to teach the method further comprising performing a first sealing comprising adhering edge portions of the separators of each of the unit cells to each before each of the unit cells are folded.
Ko, which is analogous in the art of forming unit cells with laminated separators and electrodes, teaches the formation of a sealing part ‘A’ at the edges of each radical unit cell by placing edge parts of separators to meet each other, then applying heat and pressure (Ko [0106, 0110] and Fig. 25). Ko teaches in [0024-0025] that heat-sealing the layered separator edges around the electrodes within the radical units improves the stability of the electrode assembly by preventing short-circuiting.
 with the separator sealing as taught by Ko with the motivation of preventing inner shorts and thus achieving stability. 
Thus, the instant claim 2 limitation is rendered obvious.

Regarding claim 3, modified Cho ‘509 teaches the limitations of claim 2 above but fails to explicitly teach performing a second sealing comprising adhering the edge portions of separators of each of the unit cells to each other after each of the unit cells are folded.
Ko does teach that the separators should be sufficiently long for sealing around electrodes and preventing inner shorts (Ko [0024]) and teaches that the heat/pressure sealing method can be applied to multi-layer unit cell stack (Ko [0107] and Fig. 26). This multi-layer laminate shown in Ko Fig. 26 is similar in number of layers to that of the folded unit cell of Cho ‘509. For this reason, a person with ordinary skill in the art would find it obvious and possibly to further apply the sealing method of Ko to the sealed separator edges of modified Cho ‘509 with the motivation of achieving even more stable sealing, further providing protection against internal short circuits and further stabilizing each unit cell within the electrode assembly. Applying a known technique (i.e., sealing multiple layers of separator edges together as taught by Ko) to a known method (i.e., the unit cell production method of modified Cho ‘509) ready for improvement to yield predictable results (i.e., a better sealed and more stable unit cell) established a prima facie case of obviousness; see MPEP 2143(I)(D).
Thus, the limitation of instant claim 3 is rendered obvious.

Regarding claim 4, modified Cho ‘509 teaches the limitations of claim 3 above but fails to explicitly teach wherein, for each of the unit cells, second locations of the separators at which the second sealing is performed partially overlaps first locations of the separators at which the first sealing is performed.
Ko does teach in [0024-0025, 0081, 0125] that even when the radical units vary in size, the separator must be larger than the electrodes in order for sufficient overlap at the separator edges to form the sealed portion, thus preventing internal short-circuiting and shrinkage to achieve increased stability. Additionally, the change in form or shape, without any new or unexpected results, is an obvious engineering design and the size of an article is not a matter of invention (see MPEP 2144.04).
Thus, from the teachings of Ko, it would have been obvious for a person with ordinary skill in the art to change the shape/size of the separators of modified Cho ‘509 such that second locations of the separators at which the second sealing is performed partially overlaps first locations of the separators at which the first sealing is performed with the motivation of achieving sufficient overlap for sealing of the separators, in turn increasing the unit cell and stack stability.
Therefore, the limitations of instant claim 4 are rendered obvious.

Regarding claim 5, modified Cho ‘509 teaches the limitations of claim 3 above and teaches wherein the first sealing and the second sealing are performed by applying heat and a pressure to the edge portions of the separators of each of the unit cells so that the edge portions of the separators of each of the unit cells adhere to each other 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721